116 F.3d 483
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Jay FOWLER, a single person;  Jim Dayton, husband and theirmarital community;  Gwen Dayton, wife and theirmarital community, Plaintiffs-Appellants,v.THE BOEING COMPANY;  Boeing Medical Services Co.,Defendants-Appellees.
No. 96-35725.
United States Court of Appeals, Ninth Circuit.
June 13, 1997.

Appeal from the United States District Court for the Eastern District of Washington, No. CV-94-00465-JLQ;  Justin L. Quackenbush, Senior District Judge, Presiding
Before:  REAVLEY,* PREGERSON, and THOMPSON, Circuit Judges.


1
ORDER**


2
The district court's memorandum opinion and order granting defendants' motion for summary judgment, filed June 3, 1996, is affirmed for the reasons set forth therein.



*
 Honorable Thomas M. Reavley, Senior Circuit Judge for the Fifth Circuit, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3